MEMORANDUM*
Vertís Alvin Nevens, II, appeals his jury conviction for being a felon in possession of a firearm with a removed or altered serial number in violation of 18 U.S.C. § 922(k). Nevens argues that the district court committed reversible error when it refused to give two jury instructions proposed by the defense. The defendant is not entitled to an instruction in the words of his own choosing. United States v. Lopez-Alvarez, 970 F.2d 583, 597 (9th Cir.1992). Rather, we review de novo “[w]hether the instructions given adequately present the defendant’s theory of the case[,]” United States v. Smith, 217 F.3d 746, 750 (9th Cir.2000) (citing United States v. Knapp, 120 F.3d 928, 930 (9th Cir.1997)), and review whether “the district court’s [‘precise formulation’] fairly and adequately covered the elements of the offense ... for an abuse of discretion,” United States v. Dixon, 201 F.3d 1223, 1230 (9th Cir.2000) (quoting Knapp, 120 F.3d at 930).
The district judge adequately covered the defense’s theory with its instructions, and the trial court did not abuse its discretion in refusing the proposed instructions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.